PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/519,680
Filing Date: October 21, 2014
Appellant(s): Xerox Corporation



__________________
Frederick W. Gibb, III, Registration No. 37,629
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 12/7/2020 appealing from the Office action mailed 7/20/2020.
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 7/20/2020 from which the appeal is taken have been modified by the Advisory Action dated 10/5/2020. A list of rejections withdrawn by the examiner (if any) is included under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."

(2) Response to Argument
Appellant’s arguments, filed on 12/7/2020, have been fully considered but they are not persuasive.

Appellant describes Appellant’s invention, as well as the need for and the advantages of the invention according to the Appellant in Pg. 12-13, Para. 2-4 in “ARGUMENT”. Next, Appellant alleges in Pg. 13, Para. 5 that “the rejection does not present any teaching of a 3-D “finishing device” as claimed, much less the claimed transmission of finishing information from the 3-D printer to the finishing device.” Further, Appellant alleges in Pg. 13, Para. 5 that “the primary reference (Kaiser) only discloses a multi-printhead 3-D printer (and no finishing device) and Guminski discloses communications with finishing devices, but only as it relates to 2-D printers.” Further, Appellant specifies in the allegation by stating in Pg. 13, Para. 6 that “both of Kaiser’s printheads are additive printing devices (they add material during the 3-D printing process), while all independent claims herein require that the finishing device have “finishing components . . . different from said additive manufacturing components of said 3-D 

Examiner respectfully disagrees because Kaiser teaches the 3-D finishing device, and this is because Kaiser discloses a fine printer 106, i.e. finishing device of the instant application’s claims, which dispenses a coating/shell on a core/item that has been created by a coarse printer 104, i.e. 3-D printer of the instant application’s claims, (Fig. 2A). 
Further, Examiner respectfully disagrees because Kaiser's disclosure being "a multi-printhead 3-D printer" is Appellant's own interpretation. Nowhere in Kaiser has such a terminology been presented. Appellant has erred in overly restricting Kaiser's teaching. 
Further, Guminski teaches two-way communication between devices (Fig. 1) and Kaiser further elaborates on the communication (Para. 16) in the manner as performed by the instant application’s claims, as further outlined in the rejection mailed on 7/20/2020. The combination of Kaiser and Guminski teaches the two-way communication in the manner as claimed in the instant application as outlined in the rejection.
Further, Appellant’s other arguments in the above sections have been repeated and thus addressed below.


Further, Appellant mentions in Pg. 13, Para. 7 in “ARGUMENT” that “Guminski’s 2-D “finisher 608” can merely “fold, staple, sort, etc., the various printed sheets” (Guminski 0062); while, in contrast, all independent claims herein define that the “finishing components . . change the outer surface of said 3-D item.” Because the claims require that the finishing components 1) Further, Appellant states in Para. 9 that the prior art “does not disclose or suggest any aspects of the remaining claimed elements including: a 3-D finishing device that changes the outer surface of the 3-D item; a separate communications device providing 3-D dimensions and cycle up information to a finishing device through an external communications network; and providing finishing information while the 3-D item is only partially complete, etc.” Further, Appellant states in Para. 13 that “the prior art of record is devoid of a finishing device as it is defined in the claims (e.g., finishers “which change the outer surface of said 3-D item”) because Kaiser only discloses a multi-printhead 3-D printer and Guminski only discloses standard 2-D finishing equipment (“stackers, binders, etc.” in paragraph 0022 of Guminski) which cannot change the outer surface of a 3-D item as claimed. Therefore, it is Appellant’s position that the prior art of record does not contain a disclosure that would read on the claim language that defines the 3-D finishing device, much less the way in which communications are fostered between the 3-D printer and 3-D finishing device by the claimed communications device.”

Examiner again respectfully disagrees because Kaiser's disclosure being "a multi-printhead 3-D printer" is Appellant's own interpretation. Nowhere in Kaiser has such a terminology been presented. Appellant has erred in overly restricting Kaiser's teaching. 
Further, it is unclear why Appellant has stated that Guminski "cannot change the outer surface of a 3-D item as claimed". Clarification regarding this is respectfully requested if and when Appellant presents it again. Meanwhile, Appellant is directed to the rejection mailed on 
Further, Appellant’s other arguments in the above sections have been repeated and thus addressed above and below.



Further, Appellant mentions in Pg. 17, Para. 15 in “ARGUMENT” that “One difference between the claims and Kaiser can be seen where the claims define “a finishing device positioned at a different physical location from said 3-D printer” (emphasis added) while, in contrast, Kaiser explains that both the coarse 3-D printing interface 104 and the fine 3-D printing interface 106 are part of the same 3-D printer 100. Explicitly, paragraph 0015 of Kaiser states that the coarse 3-D printing interface 104 and the fine 3-D printing interface are components of the same 3-D printer 100. Therefore, the Office’s interpretation of the fine 3-D printing interface 106 being a finishing device is inconsistent with the disclosure of Kaiser because paragraph 0015 of Kaiser states the coarse 3-D printing interface 104 and the fine 3-D printing interface 106 are both material dispensing devices that are part of the same 3-D printer 100 and are therefore at the same physical location of the 3-D printer 100 by being components of the same 3-D printer 100.”

Examiner respectfully disagrees because Kaiser teaches a different physical location as claimed, and this is because Kaiser explicitly discloses an “offset” distance between the finishing device (fine printer 106 of Kaiser) and 3-D printer (coarse printer 104 of Kaiser) as shown in Fig. 2A. The “offset” is an offset of location, as explicitly elaborated throughout Kaiser (for example, 
Further, Appellant’s other arguments in the above sections have been repeated and thus addressed above and below.



Further, Appellant mentions in Pg. 17-18, Para. 16 in “ARGUMENT” that “The Office’s modification of Kaiser with Guminski still does not provide a 3-D finishing device as claimed. Again, Guminski is only referenced for showing external communications and not for showing a 3-D finisher. The Office contends that the second part of Kaiser’s 3-D printer (the fine 3-D printing interface 106) could be separated and could be a separate finishing device because Guminski shows communications with separate 2-D finishing equipment; however, it is illogical to separate the two printheads 104, 106 of Kaiser because the two operate in concert to produce the 3-D item (both through additive manufacturing) and neither would be considered to be a 3-D finishing device as defined by the claims. Again, the claims define that the finishing device has “finishing components . . . different from said additive manufacturing components of said 3-D printer” (emphasis added). Clearly, one skilled in the art would interpret Kaiser’s “fine 3-D printing interface 106,” that is described by Kaiser as being an “inkjet printhead,” as being an additive manufacturing component, preventing Kaiser’s fine 3-D printing interface 106 from 

Examiner respectfully disagrees because Kaiser teaches the 3-D finishing device, and this is because Kaiser discloses a fine printer 106, i.e. finishing device of the instant application’s claims, which dispenses a coating/shell on a core/item that has been created by a coarse printer 104, i.e. 3-D printer of the instant application’s claims, (Fig. 2A).
Further, Appellant has erred in the assertion that Kaiser’s printers 104 and 106 operate in concert implying that Appellant’s 3-D printer and finishing device do not operate in concert. This is because Appellant has explicitly claimed that the 3-D printer and finishing device operate using two-way communication, thus clearly operating in concert as well, and just as Kaiser teaches.
Further, the coarse printer and fine printer deposit different components onto the 3-D item being built, as clearly shown in Fig. 2A of Kaiser, where printer 104 dispenses coarse material, and printer 106 dispenses fine material. This is further explicitly elaborated throughout Kaiser (for example, Para. 12, where FDM is employed by the coarse printer to create a 3-D item, i.e. a core as taught by Kaiser, and inkjet is employed by the fine printer to create a finishing, i.e. a shell as taught by Kaiser). Thus, Appellant has erred in making the assertion that said finishing components from the fine printer 106 of Kaiser are not different from said additive manufacturing components from the coarse printer 104 of Kaiser.
Further, Appellant’s other arguments in the above sections have been repeated and thus addressed above and below.



Further, Appellant mentions in Pg. 18, Para. 17 in “ARGUMENT” that “The claims are further distinguished from the applied art where Kaiser describes that the 3-D object produced by the 3-D printer 100 has two parts, a “core” and a “shell;” and the coarse 3-D printing interface 104 (a nozzle) produces the core of the 3-D object, while the fine 3-D printing interface 106 is a different type of printing interface (an inkjet printhead) that adds to the core to produce the shell (e.g., see paragraph 0016 of Kaiser). In contrast, the claims define that the finishing device is “positioned ... so as to be supplied said 3-D item from said 3-D printer after said 3-D printer completes creating said 3-D item and outputs said 3-D item” (emphasis added). As described in paragraph 0016 of Kaiser, the 3-D object that is output from the 3-D printer 100 is made in two stages: first the core is made using the coarse 3-D printing interface 104, and once the core is finished, the shell is made using the fine 3-D printing interface 106, preventing either of the individual printing interfaces 104, 106 from completing the creation of the 3-D object on their own, and also preventing the fine 3-D printing interface 106 from being any form of finishing device that receives a 3-D item that has been completely created (“completes creating said 3-D item” as claimed).” Further, Appellant states in Para. 18 that “Thus, the Office interprets that the core produced by the coarse 3-D printing interface 104 is a final product that it is “finished” by the fine 3-D printing interface 106; however, this is inconsistent with Kaiser’s disclosure because paragraph 0016 of Kaiser explains that the output from the coarse 3-D printing interface 104 is only part of the 3-D object being produced. The creation of the 3-D object in Kaiser requires the production of both the core and the shell in order to produce a 3-D object efficiently and inexpensively. Specifically, in Kaiser, by using the coarse 3-D printing interface 104 to print Further, Appellant states in Para. 19 that “In other words, Kaiser does not perform any form of finishing of the core, but Kaiser explains that part of the 3-D object is made using one additive printing interface 104 within the 3-D printer 100 and another part of the 3-D object is made using a different additive printing interface 106 within the 3-D printer 100 in order to reduce cost, etc. Again, Appellant submits that the Office’s interpretation that Kaiser’s coarse 3-D printing interface 104 outputs a completed 3-D item (Appellant’s claim language requires: “after said 3-D printer completes creating said 3-D item”) is not consistent with Kaiser’s disclosure because paragraph 0016 of Kaiser explains that the core produced by the coarse 3-D printing interface 104 is not a complete 3-D object, but is only a portion of the two-component 3-D item produced.”

Examiner respectfully disagrees because, again, Kaiser teaches a 3-D core being completely created, where the core corresponds to the 3-D item of Appellant’s claims (see Para. 15, 16 of Kaiser). And again, the shell of Kaiser is being interpreted as the finishing components of the Appellant’s claims. The words “complete” and “finished” should not be equated, because Appellant’s claim itself demonstrates that completely creating the 3-D item by the 3-D printer of Appellant’s claim does not mean that the Appellant’s invention is finished. Indeed, after the 3-D item of the Appellant’s claim is completely created, further processing by the finishing device is performed in order to finally “finish” the claim’s final product. Thus, Kaiser teaches the same invention as Appellant’s claim, because Kaiser discloses a 3-D core being completely created by 
Further, nowhere in Kaiser is it disclosed that fine printer 106 is an additive printer different from coarse printer 104. Indeed, Kaiser explicitly teaches fine printer 106 as a finishing device comprising, for example, inkjet, which “provides an improved finish (e.g. smoothness and coloring” for the 3D object compared to the 3D object core” (Para. 12 of Kaiser). Appellant’s own disclosure explicitly describes the finishing device as also providing smoothing or coloring (Para. 25 of Appellant’s Specification as filed on 10/21/2014). Thus, Appellant has erred in arguing something regarding Kaiser that goes against Appellant’s very disclosure.
Further, Appellant’s other arguments in the above sections have been repeated and thus addressed above and below.



Further, Appellant mentions in Pg. 19, Para. 20 in “ARGUMENT” that “the claims require specific pieces of information be provided to the 3-D finishing device (e.g., “dimensions of said 3-D item”). On page 11, second paragraph, the rejection states that paragraph 26 of Kaiser discloses this feature. Consistent with the other aspects of the rejection, instead of supporting the Office’s position, paragraph 26 of Kaiser Merely states that the core and shell of the 3-D printed item form its final dimensions. These concepts are distinct and non-overlapping from the claimed “communications device” that provides “dimensions of said 3-D item” from the 3-D printer to the 3-D finishing device.”

Examiner respectfully disagrees because Para. 26 of Kaiser teach that dimensions of the 3-D item is a finishing information, where the coarse and fine printers share this information so that the fine printer, i.e. finishing device, can finish up on the 3-D item correctly by having the correct dimensions. The communication device as claimed has been taught by Guminski (Fig. 1, 4, Para. 59). Thus, this aspect, which is taught by Guminski, is not explicitly taught by Kaiser, and thus Kaiser has not been used to teach providing the information in the manner as recited in the claim limitations which have been taught by Guminski. However, Kaiser, teaching the 3-D aspects of the claim, and combined with Guminski, teaches the limitation being discussed here.
Further, Appellant’s other arguments in the above sections have been repeated and thus addressed above and below.



Further, Appellant mentions in Pg. 20, Para. 24 -25 in “ARGUMENT” that “claims 8 and 15 also define providing, through the communications device, “two-way status information updates between said 3-D printer and said finishing device.” Appellant notes that claims 8 and 15 define these to include “requests for progress status of finishing operations; and signals from said finishing device to said 3-D printer reporting said progress status of finishing operations.” As shown below, these very specific requirements for the two-way status updates are not shown by the art of record, in one part because none of the art of record discloses a 3-D finishing device, much less communications with such a device. As noted above, the claims require specific pieces of information be provided to/from the 3-D finishing device (e.g., “dimensions of said 3-D item . . . requests for progress status of finishing operations . . . reporting said progress 

Examiner respectfully disagrees because Guminski teaches two-way communication between devices (Fig. 1) and Kaiser further elaborates on the communication (Para. 16) in the manner as performed by the instant application’s claims, as further outlined in the rejection mailed on 7/20/2020. Guminski was not used to teach the 3-D finishing device itself as Appellant has erroneously implied. Guminski’s teaching modifies what Kaiser has already taught, where Kaiser does not explicitly teach the communication device and the two-way status information updates as claimed. Because Guminski teaches these limitations, and the 3-D aspect of the claims has already been taught by Kaiser, it is the combination of Kaiser and Guminski, and not each prior art analyzed separately/independently of the other, that teaches the claim limitations.
Further, Appellant’s other arguments in the above sections have been repeated and thus addressed above.



Finally, Appellant mentions in Pg. 21 in “ARGUMENT” that “In view of the foregoing, Appellant submits independent claims 8 and 15 are also not rendered obvious by Kaiser and Guminski for the reasons presented in the previous section, and for these reasons, and the Board 

Examiner respectfully disagrees because of the examiner's response to Appellant's argument(s) with respect to the independent claims as outlined above.



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SAAD M KABIR/
Examiner, Art Unit 2119

Conferees:
/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119                                                                                                                                                                                                        
/Jason Cardone/
Primary Examiner


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.